Citation Nr: 0724991	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition claimed as bipolar disorder, dementia, and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, including service in the Republic of Vietnam 
from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In the veteran's substantive appeal, dated in February 2003, 
he requested both a travel board and VA central office 
hearing.  In correspondence dated in February 2007, the Board 
requested from the veteran clarification of his hearing 
request.  The veteran failed to respond to that notice and 
his hearing request is deemed to be withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not relate any of the 
diagnosed psychiatric disorders to the veteran's military 
service.  

3.  The medical evidence does not show that the veteran has 
been diagnosed with a disease associated with herbicide 
exposure.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as bipolar disorder, 
dementia, and PTSD, was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  A disease associated with herbicide exposure was not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO satisfied the VCAA notice requirements 
through letters dated in January 2001, May 2002, March 2006, 
and July 2006.  In the January 2001 letter, the RO informed 
the veteran that it would obtain his service medical records, 
DD Form 214, and treatment records from VA Medical Center 
(VAMC) Louisville.  

In the letter dated in May 2002, the RO advised the veteran 
of what the evidence must show to establish entitlement 
service-connected compensation benefits.  The RO also 
informed the veteran as to what the evidence needed to show 
to establish entitlement to disabilities based on exposure to 
Agent Orange.  The RO also essentially requested that the 
veteran send any evidence his possession that pertained to 
the claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  

In the March 2006 and July 2006 letters, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing these 
letters, the RO has satisfied the requirements of 
Dingess/Hartman as it pertains to those two elements of a 
service connection claim.  In both letters, the RO also 
informed the veteran that VA will obtain records in the 
custody of federal agencies (e.g. VAMC treatment records) and 
that the veteran was responsible for obtaining and submitting 
private treatment records.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and treatment records from the Louisville, 
Kentucky VA Medical Center (VAMC).  The veteran has not made 
VA aware of any other VAMC treatment records.  

In his claim for compensation benefits, dated in May 2000, 
the veteran also informed VA that he received treatment from 
"MCMC Medical Center" in Bowling Green.  In response, the 
RO sent a letter, dated in January 2001, requesting complete 
addresses and dates for the claimed treatment.  The veteran 
failed to provide the requested information.

On numerous occasions during the course of this appeal, the 
veteran and his wife informed the RO that the veteran had 
also received treatment from private practice physicians Dr. 
M. and Dr. J.C.  In the May 2002 VCAA notice, the RO again 
requested complete addresses for all private treatment 
records.  In the July 2006 VCAA notice, the RO again 
requested information about records not in the custody of 
federal agencies.  The veteran failed to respond to both of 
these notices.    

The veteran has a duty to cooperate with VA's reasonable 
efforts to obtain records from non-federal agencies.  38 
C.F.R. § 3.159(c)(1)(i) (2006).  The cooperation includes 
providing enough information to identify and locate existing 
records.  Without addresses for the claimed providers, VA 
does not have enough information to obtain these records.  
Under these circumstances, VA has no further duty to assist 
the veteran in obtaining these records.   

Finally, VA attempted to provide the veteran with a VA 
examination, but due to his deteriorating condition, he was 
unable to travel to a VAMC for such an examination.  The 
veteran's wife's health apparently is also poor and prevents 
her from driving the veteran to an examination.  Nonetheless, 
the RO obtained a VA medical opinion from a physician who 
reviewed the veteran's claims file.  

In light of the aforementioned actions taken, the Board finds 
VA's efforts to be reasonable and that no further development 
is required to comply with the duty to assist the veteran in 
developing the evidence pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Medical opinions 
that a disability "could" have been caused by service are 
too speculative in order to provide the degree of certainty 
required for medical nexus evidence."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
38 C.F.R. § 4.125(a) (2006).   

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2006), 38 C.F.R. § 3.307(a)(6)(iii) (2006).  For 
veteran's who have been exposed to an herbicide agent during 
service, service connection for certain diseases may be 
presumed.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2006), 38 
C.F.R. §§ 3.307, 3.309 (2006).  


Psychiatric Conditions

The veteran and his wife contend that he currently suffers 
from a psychiatric disability, claimed as bipolar disorder, 
dementia, and PTSD, as a result of his active duty service.  
Through various correspondences submitted throughout the 
course of this appeal, they have maintained that he was raped 
by several other men while serving in Vietnam and that this 
incident had caused his current conditions.  

The veteran's service medical records showed that in his 
report of medical history prepared for his enlistment 
examination, the veteran acknowledged that he previously had 
nervous trouble and nightmares.  The service medical records 
also included a flight physical examination report, dated in 
February 1969, in which the examiner noted multiple somatic 
complaints.   

VAMC treatment records showed that the veteran began 
receiving treatment at the mental health clinic in Louisville 
in May 2000.  In a clinic note of that date, G.J., Physician 
Assistant, Certified, diagnosed PTSD, rule out major 
depressive disorder with psychotic features.  In a follow-up 
mental health clinic intake note, dated in September 2000, 
J.E., Licensed Social Worker (LCSW), reported her assessment 
as dementia and bipolar illness by history.  J.E. did not 
include PTSD in her assessment.    

Subsequent mental health notes showed that the veteran failed 
to report for follow-up appointments.  In a telephone 
administrative note, dated in June 2003, E.M., LCSW, stated 
that the veteran's wife told her that her and the veteran's 
health conditions prevented them from coming to the clinic 
for treatment.  

The evidence also included an evaluation from a VA physician, 
Dr. A.G.  In her report, which was dated in June 2006, Dr. 
A.G. indicated that her evaluation was based on a review of 
the claims file only because the veteran was considered to be 
too disabled to travel for an examination.  Dr. A.G. also 
specifically mentioned and discussed the various entries in 
the veteran's service medical and VAMC treatment records as 
pertaining to mental health issues.  

Based on her review of the records, Dr. A.G. provided the 
following opinion.  Although the veteran's service medical 
records noted a history of nightmares and nervousness both 
before and during the veteran's military experience, nothing 
was known at the present about what might have caused these 
due to the lack of follow-up records.  Dr. A.G. also 
suspected that the veteran was traumatized both before and 
during the military, but cautioned that such a statement was 
mere speculation.  

Regarding the PTSD, Dr. A.G. was fairly certain that the 
veteran experienced PTSD symptoms, but again cautioned that 
determining the extent to which his military service 
contributed to this would amount to mere speculation.  

Regarding bipolar disorder, Dr. A.G. stated that the 
veteran's medical records documented a consistent history of 
the condition, but that a lack of records prevented her from 
rendering an opinion as to the relationship between the 
disorder and military service without resorting to mere 
speculation.  Finally, Dr. A.G. concluded that the 
Alzheimer's Dementia was not related to military service 
because the veteran would have developed this condition 
regardless of whether he served in the military.  
 
Based on the medical evidence, the Board finds no basis to 
grant service connection for any of the claimed conditions.  
There is no medical evidence linking any of the currently 
diagnosed conditions to any incident of the veteran's 
service.  Service connection cannot be granted without 
evidence medically linking the claimed condition to an 
incident in service.  Pond, 12 Vet. App. at 346.  With 
respect to the PTSD, although the VAMC treatment records 
included an initial diagnosis of the disorder, they cannot be 
a basis for granting service connection because the diagnosis 
was not confirmed.  Moreover, the connection between a 
possible diagnosis with military service was only 
speculative.  Bloom, 12 Vet. App. at 187. 

Regarding the veteran's and his wife's statements that his 
psychiatric disorders are linked to service, the Board is 
unable to accept these as determinative.  The veteran and his 
wife, as laypersons, are not competent to render a medical 
opinion regarding the etiology of his psychiatric disorder.  
Espiritu, 2 Vet. App. at 494-95 (1992).

Agent Orange Exposure

The record shows that the veteran served in the Republic of 
Vietnam from May 1969 to April 1970, thus, he is presumed to 
have been exposed to herbicide agents.  The veteran, however, 
has not alleged, and the medical evidence does not suggest, 
that he current suffers from a disease associated with 
herbicide exposure.    

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  Exposure to Agent Orange is merely a 
means to establish entitlement to service connection for a 
present disability; it is not itself a disability.  As no 
current disability of has been clinically shown, there is no 
basis upon which compensation may be based.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for a psychiatric condition claimed as 
bipolar disorder, dementia, and PTSD is denied.

2.  Service connection for Agent Orange exposure is denied.


____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


